          Case 1:19-cv-02823-KBJ Document 31 Filed 03/19/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 BENJAMIN WITTES, SCOTT R.
 ANDERSON, THE PROTECT
 DEMOCRACY PROJECT, INC.,

                        Plaintiffs,
                                                    Civil Action No. 19-2823
        v.

 U.S. DEPARTMENT OF JUSTICE,

                        Defendant.


                                      JOINT STATUS REPORT

       Pursuant to the Court’s March 12, 2020, Minute Order, the Parties hereby submit this

joint status report. The Parties are pleased to inform the Court that they have agreed to a path

forward, and submit the following for the Court’s consideration.

       This case involves two Freedom of Information Act (“FOIA”) requests, submitted by

Plaintiffs on September 3 and 6, 2019, respectively. The September 6 request was closed after

Defendant found no responsive records. The September 3 request remains to be processed.

       Through negotiations, the Parties have narrowed the September 3 request to 23 pertinent

custodians. For reasons explained to Plaintiffs, Defendant is able to search three of those

custodians in advance, while the other 20 are being searched. The Parties agree that Defendant

shall search the first three custodians’ data no later than Friday, April 3, 2020. At that point, the

Parties agree to discuss a schedule for production of any responsive records located.

       Defendant has also explained to Plaintiffs that, based on present projections, the searches

of the other 20 custodians would not be completed for another 10 months. Nonetheless, the
          Case 1:19-cv-02823-KBJ Document 31 Filed 03/19/20 Page 2 of 4



Parties have agreed in the interest of negotiation that Defendant shall, in its discretion, reduce the

timeframe for that search and will complete it no later than eight months from this agreement.

       A. Parties’ Joint Search and Production Proposal For Records Responsive to
          September 3 Request

       Therefore, the Parties jointly request that the Court order the following. First, that the

Parties file a joint status report no later than Friday, April 17, 2020. At that time, the Parties can

report to the Court on the results of the search of the first three custodians, and propose a

processing and production schedule for any responsive records located. Second, that the Parties

file a joint status report no later than Thursday, December 3, 2020, or two weeks after the search

of the other 20 custodians have been completed, whichever is earlier. At that time, the Parties

can report to the Court on the results of the search, and propose a processing and production

schedule for any responsive records located, with regard to those 20 custodians.

       B. Plaintiffs’ Position on Challenging the Search for Records Responsive to
          September 6 Request

       Plaintiffs have previously represented to the Court that they will not seek to litigate the

adequacy of the government’s search with respect to Plaintiffs’ narrow September 6, 2019,

request until the government completes the processing of records responsive to their September

3, 2019, request. However, the Parties have now agreed to an extended 8-month search schedule

for the broader September 3, 2019, request. That schedule means that it could take as long as a

year for the government to complete production of records responsive to the September 3

request. Plaintiffs respectfully reserve the right to request that the Court permit Plaintiffs to

challenge the adequacy of the government’s search for records responsive to their September 6

request prior to the government completing production of records responsive to the September 3

request. Plaintiffs are not now requesting permission to move forward with that challenge and




                                                   2
          Case 1:19-cv-02823-KBJ Document 31 Filed 03/19/20 Page 3 of 4



remain hopeful that the expedited production of records responsive to the September 3 request

will alleviate any need to move forward on the September 6 request.

       C. Defendant’s Position on Challenging the Search for Records Responsive to
          September 6 Request

       Defendant does not agree that the Parties should litigate the adequacy of any search

before all processing and production is complete, consistent with the Court’s General Order

¶ 4(b) (“It is this Court’s practice not to entertain motions for summary judgment in FOIA cases

regarding such matters as the adequacy of the search or the agency’s withholdings until

processing and production of all records at issue in the case are complete, and to require

regular status reports while processing and production are ongoing.”) (emphasis in original).



Dated: March 19, 2020                               Respectfully submitted,
                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Branch Director

                                                    /s/ Jason C. Lynch
                                                    Jason C. Lynch (D.C. Bar No. 1016319)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW, Rm. 11214
                                                    Washington, DC 20005
                                                    Tel: (202) 514-1359
                                                    Email: Jason.Lynch@usdoj.gov

                                                    Attorneys for Defendant

                                                    Kristy Parker, pro hac vice
                                                    The Protect Democracy Project, Inc.
                                                    2020 Pennsylvania Avenue, NW, #163
                                                    Washington, D.C. 20006
                                                    Telephone: (202) 579-4582
                                                    Facsimile: (929) 777-8428



                                                3
Case 1:19-cv-02823-KBJ Document 31 Filed 03/19/20 Page 4 of 4



                                  kristy.parker@protectdemocracy.org

                                  John Langford, pro hac vice
                                  The Protect Democracy Project, Inc.
                                  555 W. 5th St.
                                  Los Angeles, CA 90013
                                  Phone: (919) 619-9819
                                  Facsimile: (929) 777-8428
                                  john.langford@protectdemocracy.org

                                  Justin Florence (D.D.C. Bar No. 988953)
                                  Deana K. El-Mallawany, pro hac vice
                                  The Protect Democracy Project, Inc.
                                  15 Main Street, Suite 312
                                  Watertown, MA 02472
                                  Telephone: (202) 774-4234
                                  Facsimile: (929) 777-8428
                                  justin.florence@protectdemocracy.org
                                  deana.elmallawany@protectdemocracy.org

                                  Counsel for Plaintiffs




                              4
